Citation Nr: 1121441	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  99-08 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to March 10, 1998, for compensable ratings for instability associated with bilateral knee disabilities. 


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to November 1984.  This matter came to the Board of Veterans' Appeals (Board) from a February 1999 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The February 1999 rating decision increased the rating for right knee disability to 20 percent, and increased the rating for left knee disability to 10 percent, both effective from March 10, 1998.  This matter was remanded in November 2009 for further development.  A review of the record shows that the RO has complied with all remand instructions by issuing supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A RO hearing was scheduled for November 2000; however, the Veteran cancelled the hearing.  The Veteran was scheduled for a Board hearing in March 2009, but the Veteran failed to appear.

Although the appeal also originally included the issues of entitlement to service connection for right foot disability (to include as secondary to the Veteran's service-connected bilateral knee disability) and entitlement to service connection for low back disability (to include as secondary to the Veteran's service-connected bilateral knee disability), these benefits were granted by rating decision in September 2010 and are therefore no longer in appellate status.	

The issue of entitlement to service connection for Hepatitis B has been raised by the record, (specifically, in a statement received in May 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to March 10, 1998, the Veteran's residuals, right knee surgery with instability were not manifested by moderate recurrent subluxation or lateral instability.

2.  Prior to March 10, 1998, the Veteran's residuals, left knee surgery with instability were not manifested by slight recurrent subluxation or lateral instability.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 10, 1998, for the assignment of 20 percent disability rating for residuals, right knee surgery with instability, had not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. 
§§  3.400, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257 (1997).

2.  The criteria for an effective date prior to March 10, 1998, for the assignment of 10 percent disability rating for residuals, left knee surgery with instability, had not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257 (1997) . 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  


The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in April 2004 and March 2006 subsequent to the February 1999 rating decision.  The notices substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
 
While the April 2004 and March 2006 notices were not provided prior to the February 1999 rating decision, the claimant has had the opportunity to submit additional argument and evidence.  The claims for earlier effective date were subsequently readjudicated in September 2007 and September 2010 supplemental statement of the case following the provision of notice in April 2004 and March 2006.    

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained VA and private treatment records; obtained Social Security Administration (SSA) records; and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Analysis

Applicable law does provide that to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).  It did not appear to the Board that the Veteran's claim for an earlier effective date for compensable ratings had been considered in view of certain private medical evidence of record during the one year period prior to his March 10, 1998, claim for increased ratings.  Thus, the claim was remanded in November 2009 for additional development and the claim was still denied by the RO.

The knee instability issues are rated under Diagnostic Code 5257 in which a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. A maximum rating of 30 percent is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1997). 

The Board notes that the Veteran's claim for an increased rating was received on March 10, 1998.  Within the year prior to of receipt of the Veteran's claim, a June 1997 treatment record from Babak Arvanaghi, M.D. shows that status post bilateral knee surgeries was noted in a problem list.  Several other medical records include references to knee pain and knee problems, but the references are general in nature and appear in records documenting other medical disorders.  In other words, they do not provide any specific information regarding instability of the knees to allow for a finding that the criteria for compensable ratings were met during the one year period prior to the Veteran's increased rating claim.  In sum,, there is no evidence showing moderate recurrent subluxation or lateral instability for the right knee and slight recurrent subluxation or lateral instability for the left knee prior to March 10, 1998.

The preponderance of the evidence is against assignment of an effective date prior to March 10, 1998, for compensable ratings for knee instability.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


